 Case 1:18-cv-00099-NT Document 14 Filed 12/07/18 Page 1 of 2                     PageID #: 474




                             UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE


TROY WILLIAMS, d/b/a                   ]
TROY WILLIAMS HEATING                  ]
                                       ]
        Plaintiff                      ]       Case No. 18-CV-00099-NT
                                       ]
v.                                     ]
                                       ]
AIRE SERV, LLC and DWYER               ]
GROUP, INC.,                           ]
                                       ]
        Defendants                     ]

                   MOTION OF ALLISON A. ECONOMY, ESQ.
                   FOR LEAVE TO WITHDRAW AS COUNSEL
         FOR PLAINTIFF TROY WILLIAMS d/b/a TROY WILLIAMS HEATING

        Allison A. Economy, Esq., one of the listed counsel of record for Plaintiff Troy Williams

d/b/a Troy Williams Heating, moves for leave to withdraw her appearance as counsel for

Plaintiff this matter. Grounds for this motion are as follows:

        1.       This matter was transferred to the Western District of Texas.

        2.       Undersigned counsel is not licensed to practice in the Western District of Texas.

        3.       Craig D. Cherry and Brandon R. Oates of Haley & Olson, PC entered their

appearance in the Western District of Texas on November 20, 2018, and will continue as counsel

for Plaintiff.

        Dated: 12/7/18

                                                      /s/ Allison A. Economy
                                                      Allison A. Economy, Esq.
                                                      RUDMAN WINCHELL
                                                      84 Harlow Street
                                                      P.O. Box 1401
                                                      Bangor, Maine 04402-1401
 Case 1:18-cv-00099-NT Document 14 Filed 12/07/18 Page 2 of 2                      PageID #: 475




                                 CERTIFICATE OF SERVICE


 I hereby certify that on this 7th day of December, 2018, I electronically transmitted the attached
document to the Clerk of Court by using the CM/ECF System for filing and transmittal of a
Notice of Electronic Filing to all counsel of record who are deemed to have consented to
electronic service via the Court’s CM/ECF System.


                                              /s/ Allison A. Economy, Esq.
